Citation Nr: 0601671	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-11 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for residuals of excision of 
skin cancer of the right foot from November 3, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a January 2003 decision, the Board denied the veteran's 
claim for assignment of an initial compensable disability 
evaluation for residuals of excision of skin cancer of the 
right foot.  The veteran appealed the January 2003 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Court in a July 2003 Order granted a motion 
filed by the Secretary of VA to remand the case, and vacated 
and remanded the case to the Board.  The Board, in turn, 
remanded the case to the RO in January 2004 and March 2005.


FINDINGS OF FACT

1.  Skin cancer of the right foot has not reoccurred since 
July 1997.

2.  For the period from November 3, 1998, to August 29, 2002, 
residuals of right foot skin cancer were manifested by a scar 
on the right foot which was not objectively tender, painful, 
ulcerated, poorly nourished, or productive of limitation of 
function.

3.  For the period since August 30, 2002, the residuals of 
right foot skin cancer are manifested by a scar on the right 
foot which is not objectively painful or unstable, which 
involves an area measuring less than 6 square inches (39 
square centimeters), and which is not productive of 
limitation of right foot function.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
excision of right foot skin cancer for the period from 
November 3, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  In 
this regard the Board notes that the veteran in 1998 reported 
receiving treatment at the VA Medical Center (VAMC) located 
in New York, New York.  The New York facility responded in 
December 1998 that no medical records for the veteran were 
available, other than July 1998 emergency room entries which 
are of record.  A list of the veteran's appointments with the 
VAMC shows that he did not visit the facility in 1997, and in 
1998 failed to appear for every scheduled appointment.  In 
April 2005, the veteran asserted that additional recent 
records from the New York facility were available; the record 
shows that the RO obtained pertinent VA medical records for 
2005 from the facility.  There is no indication that any 
records remain outstanding from the New York VAMC.  The Board 
additionally notes that while a September 2005 medical record 
from the New York VAMC was added following the last 
supplemental statement of the case, the representative in 
November 2005 waived the veteran's right to initial RO 
consideration of that medical record.

During his July 1999 hearing at the RO, the veteran testified 
that he received treatment at some unspecified point from the 
Richmond, Virginia VAMC.  While records from that facility 
have not been obtained, the veteran also testified that the 
physicians at the facility never treated him for skin cancer.  
He has not otherwise suggested that any records from the 
Richmond VAMC are relevant to this appeal, or requested that 
VA obtain any records from that facility.

The Board also notes that the RO in July 1999 attempted to 
obtain records from Cross-Over Health Center, but received no 
response from that facility.  The veteran was notified by VA 
of the Cross-Over Health Center's failure to respond in 
November 1999.

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining records has been fulfilled.  
In addition, the record reflects that he was examined in 
connection with his claim in August 1999 and April 2005. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the November 1999 VA decision which granted service 
connection for the disorder at issue, and assigned an initial 
noncompensable evaluation therefor.  The November 1999 rating 
decision, October 2002 statement of the case, and subsequent 
supplemental statements of the case, however, informed him of 
the criteria for establishing a compensable evaluation for 
his disorder, and explained why the criteria for a 
compensable evaluation were not met in his case.  As 
explained above, he was advised of the information and 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of he and VA in obtaining 
evidence, in the January 2004 VA correspondence.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the November 1999 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the residuals 
of excision of skin cancer of the right foot, and finds 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

Factual background

Service connection for residuals of excision a right foot 
basal cell carcinoma was granted in November 1999; the 
veteran was assigned a noncompensable evaluation effective 
November 3, 1998.  This evaluation has remained in effect 
since that time.  

Service medical records show that the veteran sustained burns 
to his right foot/ankle area.  Service connection for burn 
scars of the right foot and ankle was granted in March 1985.

In December 1998, the veteran contended that the cancer was 
secondary to the service-connected burn scars of that area.

On file is the transcript of the veteran's July 1999 hearing 
at the RO.  He testified that he believed his skin cancer had 
been present since about 1987.  He indicates that he is 
unable to expose his right foot to the sun because of 
resulting pain and dryness, and he indicated that people tend 
to stare at his burn scars.  As a result, he no longer worked 
as a lifeguard.  He reported experiencing pain with weight-
bearing, foot stiffness, and an inability to pedal.  The 
veteran stated that he was unable to exercise.

The veteran underwent a VA podiatry examination in August 
1999.  He reported chronic right foot pain precipitated by 
prolonged ambulation or sun exposure.  He denied receiving 
any current treatment for his complaints.  He explained that 
he could not run, play sports, or ride a bicycle, but that he 
usually experienced no difficulty with ambulation.  Physical 
examination of the right foot disclosed burn scars, and of a 
0.5-inch postoperative scar located on the dorsum of the 
foot.  The veteran had full range of right foot motion 
without pain.  The examiner noted tenderness to palpation of 
the right lateral foot scars, but noted that the veteran 
ambulated normally without assistive devices.  The examiner 
diagnosed the veteran with status post second and third 
degree burns of the right foot, and status post carcinoma 
excision by history.  

The veteran attended a VA surgical examination in August 
1999.  The examiner noted the presence of extensive right 
foot burn scars laterally and medially, measuring 15 square 
inches, as well as a 0.5-inch transverse postoperative scar 
at the center of the dorsal surface of the ankle.  The 
examiner noted the presence of tenderness at the lateral 
scar.  There was no adherence, ulceration, breakdown, 
elevation, depression, underlying tissue loss, inflammation, 
or edema of the scars.  The texture of the scars was smooth, 
and the scars were a dark color.  The examiner concluded that 
the scars were not disfiguring, and that there was no 
associated functional impairment other than pain.  The 
examiner diagnosed healed post-burn scars and a post-surgical 
scar of the right foot.  

At an August 1999 VA dermatological examination, the veteran 
reported a history of Bowen's disease affecting the right 
foot, as well as pain secondary to burns on the foot.  The 
examiner noted the presence of a one-centimeter "burn" scar 
on the right ankle.  Physical examination disclosed the 
absence of any ulceration, exfoliation, or crusting, or of 
any systemic or nervous manifestations.  The examiner 
diagnosed history of Bowen's disease.  

In an October 2002 statement, the veteran contended that his 
right foot skin cancer residuals prevented him from using his 
lower extremities to run, and that he could not expose the 
foot to the sun.   

In a February 2004 statement, the veteran explained that the 
residuals of the skin cancer excision affected his ability to 
take additional courses to become a scuba diving instructor, 
because he was unable to reveal his right foot to the sun or 
to the public.  He explained that exposure to the sun would 
worsen the skin cancer, and that the public would disparage 
him.  He reported experiencing constant foot pain.

At an April 2005 VA examination, the veteran denied any 
problems with ambulation or motion.  He reported infrequent 
bouts of pain around the foot.  Physical examination showed a 
well-healed, flat, hypopigmented, nontender scar on the right 
proximal dorsal foot measuring "2.5 x 1.5" (the examiner 
did not specify inches or centimeters).  The examiner 
concluded that most of the veteran's symptoms were related to 
his burn scars, rather than to the excision scar.

On file are VA treatment records for July to September 2005 
showing that the veteran presented in July 2005 with a 
painful nodule located on the central plantar aspect of his 
right foot; he indicated that he first noticed the nodule in 
either 2003 or 2004.  His treating physicians did not find 
any suspicious lesions, but did find a firm, mobile nodule on 
the plantar surface they diagnosed as a plantar fibroma.  The 
veteran was reassured it was benign in nature.  The records 
show that he reported working as a teacher.  He also reported 
experiencing minimal pain occasionally when walking.  The 
records show that he was ambulatory with a steady gait.

In an August 2005 statement, the veteran indicated without 
supporting competent evidence that the growth diagnosed as a 
plantar fibroma was actually cancerous. 

Analysis

The RO evaluated the residuals of excision of skin cancer of 
the right foot as noncompensably disabling under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818 and 7805.  Prior to August 30, 
2002, Diagnostic Code 7818 provided that malignant new skin 
growths were to be rated as scars, on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.118, Diagnostic Code 7818 (2002).
 
Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was also appropriate 
for superficial scars which were tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  A scar could also be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, 
malignant skin neoplasms are rated, in pertinent part, as 
scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  If a skin malignancy requires 
therapy that is comparable to that used for systemic 
malignancies (i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision), a 100-percent evaluation will be 
assigned from the date of onset of treatment, and will 
continue, with a mandatory VA examination six months 
following the completion of such antineoplastic treatment.  
If  there has been no local recurrence or metastasis,  
evaluation will then be made on residuals.  If treatment is 
confined to the skin, the provisions for a 100-percent 
evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 
7818 and Note (2005).

The revised criteria provide that a 10 percent evaluation is 
warranted for scars (other than head, face, or neck), in an 
area or areas exceeding 6 square inches (39 sq. cm.) that are 
deep or that cause limited motion.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2005).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005). 

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

A.  The period prior to August 30, 2002

The Board initially notes that a squamous cell carcinoma was 
excised from the dorsum of the foot in July 1997, and that 
the medical records since that time until at least August 30, 
2002, are silent for any suggestion of reoccurrence of 
malignancy.  Given that the effective date for the grant of 
service connection for the veteran's residuals of excision of 
skin cancer of the right foot is November 1998, the Board 
finds that he is not entitled to assignment of a 100 percent 
evaluation.

The objective medical evidence of record for the period from 
November 3, 1998 to August 29, 2002, does not show that the 
scar associated with the excision of the Bowen's disease was 
poorly nourished or ulcerated.  Accordingly, a compensable 
evaluation under Diagnostic Code 7803 is not warranted.

Moreover, while an August 1999 podiatrist noted tenderness to 
palpation of the right lateral foot scars, he did not 
indicate that the excision scar (located on the dorsum of the 
foot) was tender.  The August 1999 surgery scar examiner also 
noted tenderness at the lateral foot scar, which he 
identified earlier in the report as one of the burn scars not 
at issue in this appeal.  The examiner described the excision 
scar as located on the dorsum of the foot.  The surgery scar 
examiner noted the presence of associated pain in the foot, 
but did not indicate whether the pain was due to the burn 
scars or to the excision scar.  It is reasonable to conclude, 
however, that the examiner was not referring to pain 
originating from the excision scar, given that the only 
tenderness he identified was in the burn scar.  The August 
1999 dermatologist did not indicate that the scar at issue 
was tender and painful.  In light of the above evidence 
showing that the only tender scar noted on examination was 
one in a different location than that of the excision scar, 
the Board finds that the evidence does not show that the 
excision scar at issue was tender and painful.  A compensable 
evaluation under Diagnostic Code 7804 is also not warranted.

The veteran contends that the excision scar caused an 
impairment of lower extremity function, in that he was unable 
to run, ride a bicycle, or play sports.  He admitted he could 
ambulate without difficulty, and physical examination in 
August 1999 in fact showed full range of right foot motion 
without pain or the need for an assistive device.  He 
ambulated normally on examination, and the surgical examiner 
in particular concluded that there was no associated 
functional impairment in the foot other than pain.  As 
already discussed, the examiner did not specify the scar(s) 
responsible for the pain, but likely was referring to one of 
the burn scars not at issue in this case.  In any event, as 
already noted, the veteran evidenced no problems with 
ambulating or with right foot motion, despite his complaints 
of foot pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the excision scar did not cause limitation of 
right foot function, and that a compensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005) is not for 
application.

In sum, the evidence on file for the period from November 3, 
1998, to August 29, 2002 does not show any clinical basis for 
the assignment of a compensable evaluation for the excision 
scar.  Entitlement to a compensable rating for the period 
prior to August 30, 2002 is therefore not warranted.

B.  The period since August 30, 2002

The Board initially notes that while treatment records for 
2005 show that he has developed a nodule on the plantar 
surface of his right foot, his treating physicians have 
diagnosed the nodule as a fibroma.  They have specifically 
explained that no suspicious lesions are present.  The nodule 
is not located in the same area of the foot as the service 
connected excision scar, and none of his examining or 
treating physicians have suggested that the fibroma is in any 
manner related to the excised cancer or residual scar.  While 
the veteran himself believes that the fibroma is actually 
skin cancer, as a layperson, his statements as to medical 
diagnosis do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

As indicated above, there is no competent evidence suggesting 
reoccurrence of the Bowen's disease.  

Looking at what rating is warranted for the veteran's scar 
the evidence since August 30, 2002 shows that the veteran's 
excision scar encompasses an area of less than 6 square 
inches, and that it is not objectively painful on 
examination.  Nor does the evidence show that the scar is 
unstable.  Rather, the April 2005 examiner described it as 
well healed and flat.  A compensable evaluation under revised 
Diagnostic Codes 7801 to 7804 is not warranted.

Although the veteran contends that his excision scar impairs 
the use of his right foot and that he has bouts of pain 
around the foot, the April 2005 examiner found no impairment 
of foot movement, or ambulation.  The examiner concluded that 
most of the veteran's reported foot symptoms were 
attributable to the burn scars which is not at issue in this 
case.  In short, there is no evidence of functional 
limitation caused by the excision scar itself.  A compensable 
evaluation under revised Diagnostic Code 7805 is also not 
warranted.

In sum, the evidence on file for the period since August 30, 
2002, does not provide a basis under any applicable 
diagnostic code for the assignment of a compensable 
evaluation for the excision scar.  A compensable evaluation 
for the excision scar is therefore not warranted.  38 C.F.R. 
§ 4.3.

C.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran contends that his excision scar is 
unsightly, requires protection from the sun, prevents him 
from running, and prevents him from working as a lifeguard or 
scuba instructor.  The Board points out, however, that the 
veteran is employed as a teacher, and he does not allege that 
his excision scar interferes with that employment.  Moreover, 
he has adduced no evidence suggesting that he can not work as 
a lifeguard or scuba instructor on account of the excision 
scar.  His examiners have indicated that the excision scar is 
not disfiguring, and none of the medical records on file 
suggest that he must cover the scar while in the sun.  The 
Board moreover points out that he has burn scars on the foot 
which are clearly more extensive and prominent, and that he 
initially testified that it was the burn scars which caused 
the perceived public attention.

Although the veteran argues that his excision scar prevents 
him from running, as discussed previously, he evidences no 
impairment of ambulation or right foot motion.  Most of his 
foot problems have been associated with his burn scars, not 
his excision scar.  In short, the evidence does not show a 
marked interference with employment due to the residuals at 
issue.  Nor is there evidence that his excision scar has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, the manifestations of the excision scar of the 
right foot are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

D.  Fenderson considerations

The Board lastly notes that the RO, in granting entitlement 
to service connection for residuals of excision of skin 
cancer of the right foot, assigned an effective date for 
service connection of November 3, 1998.  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's disability has remained noncompensably disabling 
for the entire period since November 3, 1998, under any 
applicable rating criteria.  Fenderson.


ORDER

Entitlement to a compensable rating for residuals of excision 
of skin cancer of the right foot is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


